Case 1:20-cv-01530-FB-VMS Document 1-1 Filed 03/25/20 Page 1 of 2 PagelD #: 24

AO 440 (Rev. 06/12) Summons ina Civil Action
UNITED STATES DISTRICT COURT

for the

Eastern District of New York

MARISSA DIBARTOLO, individually on
behalf of herself and all others similarly
situated,

 

Plaintiffs)

Vv. Civil Action No.

GOJO INDUSTRIES, INC.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
GOJO INDUSTRIES, INC.,
C/O: BDB AGENT Co.
3800 EMBASSY PARKWAY
SUITE 300
AKRON OH 44333

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: The Sultzer Law Group P.C.

Joseph Lipari, Esq.
270 Madison Avenue, Suite 1800
New York, NY 10016

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-01530-FB-VMS Document 1-1 Filed 03/25/20 Page 2 of 2 PagelD #: 25

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on fdute)

C1 J personally served the summons on the individual at (lace)

 

on (date) > or

 

(7 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CO Tserved the summons on (unre of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3 or
CG) T returned the summons unexecuted because sor
(] Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and litle

Server's address

Additional information regarding attempted service, etc:

 
